Name: Commission Regulation (EEC) No 2159/90 of 26 July 1990 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/34 Official Journal of the European Communities 27. 7. 90 COMMISSION REGULATION (EEC) No 2152/90 of 26 July 1990 amending certain levies on imports of live bovine animals and beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas levies must be fixed having regard to the obligations arising from international agreements concluded by the Community ; whereas account should also be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (3) and of Council Decision 87/605/EEC of 21 December 1987 on the conclusion of the additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (4) ; Whereas when the first quota provided for in the said Protocol is exhausted the levy applicable on the second quota is to be set at 50 % of the basic levy ; whereas the levy amounts set by Commission Regulation (EEC) No 1747/90 (*) should therefore be adjusted, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1747/90 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 30 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p . 24. O OJ No L 61 , 4. 3 . 1989, p. 43. (3 OJ No L 41 , 14. 2 . 1983, p . 1 . (4) OJ No L 389, 31 . 12. 1987, p. 72. 0 OJ No L 161 , 27. 6. 1990, p . 47. 27. 7. 90 Official Journal of the European Communities No L 197/35 ANNEX to the Commission Regulation of 26 July 1990 altering certain import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31  16,963 (') 124,192 54,470 (') 16,963 (') 124,192  16,963 (*) 124,192 54,470 16,963 ( ») 124,192 54,470 16,963 (') 124,192 Net weight  32,230 (') 235,964 103,493 32,230 (') 235,964  32,230 (') 235,964 103,493 32^30 (') 235,964  .. 25,785 0) 188,771 82,795 25,785 (') 188,771 124,192 38,676 0)283,157 124,192 38,676 (1 ) 283,157  48,345 (') 353,946  55,300 0 404,864  55,300 0)404,864  48,345 353,946  55,300 404,864  55,300 404,864  55,300 404,864  55,300 404,864  55,300 404,864 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 1095 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 (') In accordance with Regulation (EEC) No 715/90 levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988, p. 26).